Citation Nr: 1748325	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  16-13 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral eye disability (claimed as bilateral eye damage), to include corneal dystrophy, macular degeneration, cataracts/pseudophakia, and dry eyes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1957 to August 1965. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2012 simplified notification letter in which the RO denied service connection for, inter alia, bilateral cornea scars and pseudophakia, and tinnitus.  In July 2012, the Veteran filed a notice of disagreement (NOD).  In December 2015, the RO issued a statement of the case (SOC) as to the bilateral eye disability claim, only, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2016.

In June 2016, the Veteran and his wife testified during a Board video-conference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

In September 2016, the Board expanded the claim on appeal to more generally encompass any claimed or diagnosed eye disability ((consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009)), and remanded the expanded claim to the he RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  The Board also 
As noted in September 2016, the Board remanded the claim for service connection for tinnitus for the issuance of a statement of the case consistent with 38 C.F.R. § 19.9(c) (2016) and Manlincon v. West, 12 Vet. App. 238 (1999).  However, in a June 2017 correspondence, the Veteran withdrew any further appeal of this claim. Therefore, a statement of the case is not required and this issue is not before the Board.  

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems. The Virtual VA file contains VA treatment records which are not present in the VBMS file.  All records have been reviewed.

Also, this appeal has been advanced on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  

As a final preliminary matter, the Board notes that Veteran has a separately docketed appeal with respect to a claim for higher rating for bilateral loss, pending fulfillment of a hearing request included in the January 2017 VA Form 9 filed in connection with that claim.  Although it does not appear that a timely substantive appeal with respect to that claim has been filed, that matter is not currently before the Board, and is not inextricably intertwined with the current claim for service connection for eye disability; hence, the matter will be the subject of a future Board decision. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  Service treatment records include notations as to a foreign body in the right eye and tiny defect, possibly an abrasion. 

3.  While the post-service record documents diagnoses of various eye disorders, to include corneal dystrophy, macular degeneration, cataracts/pseudophakia, and dry eyes, no eye disability was shown in service or for many years thereafter; and the most persuasive medical opinion evidence weighs against a finding that there exists a medical relationship between any such disability and the Veteran's service.




CONCLUSION OF LAW

The criteria for service connection for bilateral eye disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.   See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159(b)).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO, to include the AMC). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

Here, in an April 2011 letter, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what evidence is to be provided by the claimant and what evidence VA will attempt to obtain.  In any event, there is no allegation of any error or omission in the notice provided.  In addition, these letters provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The June 2012 simplified notification letter reflects the RO's initial adjudication of this claim for service connection after the issuance of the April 2011 letter.  Hence, this letter meets the VCAA's content and timing of notice requirements.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file includes VA reports of VA examinations, VA treatment records, and private treatment records.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative, on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with this matter, prior to appellate consideration, is required. 

With respect to the June 2016 Board hearing, the Board notes that the Veteran was afforded the opportunity to testify before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that, consistent with Bryant, the undersigned substantially complied with the duties set forth in 38 C.F.R. 3.103   (c)(2), and that the hearing was legally sufficient.

Here, During the hearing, the undersigned VLJ identified the claim herein decided, and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding and might substantiate the claim herein decided.  While the undersigned did not explicitly suggest the submission of any specific, additional evidence, following the hearing, additional development of the claim was undertaken, as a result of which additional evidence was added to the claims file.  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  The hearing was legally sufficient.  See Bryant v. Shinseki, 3 Vet. App. 488 (2010).  

Pursuant to the Board's September 2016 remand, the AOJ obtained and associated with the claims file additional VA treatment records, and sent the Veteran a letter requesting that he provide, or provide sufficient information to enable VA to obtain, additional evidence pertinent to his claims; no private treatment providers were identified.  After additional VA records were received, the AOJ obtained a June 2017 addendum opinion.  Based on the additional evidence received, the AOJ readjudicated the claim, as reflected in the August 2017 SSOC. 

Under these circumstances, the Board finds that the AOJ has substantially complied with the prior remand directives with respect to the claim herein decided, to the extent possible, and that no further action in this regard is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that substantial, rather than strict, compliance with remand directives is required).

In summary, the duties imposed by the VCAA have been considered and satisfied. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Accordingly, the Veteran is not prejudiced by the Board proceeding to a claim on the higher rating claim on appeal, at this juncture.  .  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc ., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App.  1, 8 (1999).

Service connection may be presumed for certain chronic diseases, which develop to a compensable degree within a prescribed period after discharge from service, although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The presumption is available for hearing loss as it is considered an organic disease of the nervous system.  See 38 C.F.R. § 3.384 (2016). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

However, the use of continuity of symptoms to establish a nexus to service, in lieu of a medical nexus opinion, is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Board must assess the competency, credibility, and weight to be given to evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  A layperson is competent to report that about which he or she has personal knowledge, to include the occurrence of an injury, and his or her own symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, in assessing the credibility of lay assertions, such reports must be considered in light of medical and other evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran contends that he has current bilateral eye disability is the result of an in-service eye injury, as well as from bright reflections from military aircraft.  

However, considering the evidence of record in light of governing legal authority, the Board finds that the claim for service connection for a bilateral eye disability must be denied.
Service treatment records (STRs) reflect that the Veteran's February 1957 entrance examination revealed normal eyes.  A November 1961 STR notes a foreign body was embedded in the Veteran's right eye, tiny defect noted on cornea.  The clinician noted the stain most nearly resembled an abrasion.  

STRs reflect that the Veteran's July 1961, March 1962, April 1963, and April 1964 annual examinations revealed no eye abnormalities.  Likewise, an August 1965 separation examination report reflects that clinical evaluation of the eyes were normal. 

Post service, an April 1999 private treatment record notes cornea scar and dry eyes with unclear etiologies. 
  
An August 1999 private treatment record notes bilateral cornea dystrophy with more scarring on the right eye.  

A September 2000 private treatment record notes complaints of spotting vision with bright sunlight. 

A December 2001 private treatment notes corneal scars.

A July 2012 private treatment record notes dystrophy and scarring in the right and left eye. 

A July 2012 private ophthalmologist, Dr. L.H. stated he believed that the corneal scars may have resulted from damage/injury incurred in service between 1957 and 1965.

In an August 2015 opinion, Dr. L.H. indicated that the Veteran had been a patient of his for seven years and that his diagnosis was corneal dystrophy.  He opined that the damage to the Veteran's eyes are more likely than not associated with his service, while performing his duties as Crew Chief on the flight line.  He further stated corneal scarring; damage in eye due to metal fragment in eye while on duty is at least 50/50 support of said damage.  Dr. L.H. also provided the same opinion in December 2016.

A September 2015 VA examiner opined that the Veteran's cornea dystrophy, macular degeneration, and cataracts/pseudophakia are less likely as not related to the Veteran's service.  The VA examiner concluded that corneal scars caused by metallic foreign body would remain stable and that corneal dystrophy is not caused by eye infection or metal foreign body.  The VA examiner further opined that there is no medical literature or studies found on the development of corneal dystrophy from reflection of light.  The VA examiner also stated that corneal scars remain stable, but the "loss of vision would be consistent with corneal dystrophy.  As the corneal dystrophy progresses with time and increase in corneal scarring[,] there will be a decrease in vision."  

Pursuant to the Board's remand, an addendum opinion was obtained in June 2017 from the examiner who provided the September 2015 opinion.  With regard to the diagnosis of corneal dystrophy and corneal scarring of the both eyes, causing mild vision loss, the examiner opined that the corneal dystrophy is less likely as not caused by or related to service.  The examiner noted corneal dystrophy and scarring in the right eye in April 199[9] with vision 20/20 in the right eye and 20/30 in the left eye with correction.  He explained corneal dystrophy as defined in Ophthalmology by Yanoff & Duker, most corneal dystrophy are autosomal dominant, bilateral disorders that primarily affect one layer of an otherwise normal cornea, progress slowly after their appearance in the first or second decade, and are not associated with any systemic disease.  The examiner explained the Veteran had a foreign body (FB) in the right eye during service and that a corneal FB would not cause corneal scarring in the left eye.  He noted that it appeared that FB was small as it was not easily seen on initial visit during service.  Corneal FB can result in corneal scarring but it would be limited to the size of the FB and the location of the FB and a small FB as noted in the STRs would not cause such large current corneal scarring.  The examiner noted that no medical literature was found that states that reflected light causes corneal dystrophy or scarring, based on medical records review and clinical knowledge.

With regard to the age related macular degeneration, right greater than left, causing mild vision loss, the examiner opined that macular degeneration is not caused by nor related to service because macular degeneration is caused by a breakdown of retinal tissue and risk factors include age, smoking, family history, diet, etc. (up to date website under macular degeneration).  Macular degeneration is not caused by corneal abrasion or reflected light based on medical records review and clinical knowledge.

With regard to the pseudophakia (cataracts) in both eyes, the examiner opined that cataracts is not caused by nor related to service, as cataract is an aging process of the lens.  Risk factors include age, smoking, alcohol consumption, sunlight exposure, etc. (up to date website under cataracts).  The examiner noted the Veteran had cataract surgery in October 1999 in the left eye and in the right eye in March 2000 at the age of 60 and 61 years old and the August 1965 discharge examination noted no eye trouble stated by Veteran on questionnaire, with 20/20 uncorrected.  The examiner further explained cataracts are not caused by corneal abrasion or reflected light, but is caused by aging, based on medical records review and clinical knowledge.

Finally, regarding dry eyes in both eyes, the examiner opined that it is not caused by nor related to service, because dye eyes is caused by poor tear production or poor tear quality and dry eyes are not caused by corneal abrasion or reflected light based on medical literature review, clinical knowledge.  Risk factors also include age, systemic medications, etc. (up to date website under dry eyes).  

The examiner also opined vision loss and blurred vision is most likely caused by progression of corneal dystrophy and scarring.  As defined in Ophthalmology by Yanoff & Duker, corneal dystrophy can progress slowly after their appearance in the first or second decade, which would correlate with Veteran's complaints post- service.  Most recent record also states the vision loss can be contributed to macular degeneration in addition to corneal dystrophy and scarring.  The examiner agreed that corneal FB can cause scarring, but STR does not support the level of scarring noted in STR with corneal FB. The examiner disagreed with the private physician that  FB can cause corneal dystrophy and also explained corneal FB in right eye would not cause corneal dystrophy in both eyes.

The evidence in support of the claims includes lay reports and Dr. L.H's medical opinions.  In summary, the Veteran reports having developed eye problems during service while, to include tearing and blurriness due to reflections from the aircraft during his June 2016 hearing.  The Veteran also indicated that he did not report the eye problems because he would have been taken off of flight status and lose his flight duty pay.  Dr. L.H.'s July 2012, August 2015, and December 2016 letters support a military nexus for his current eye scarring and dystrophy due to a metal fragment in his eye during service.

The above-cited evidence clearly documents that the Veteran has had various diagnoses of disorders/conditions affecting the bilateral eyes, to include corneal dystrophy, macular degeneration, cataracts/pseudophakia, and dry eyes.  However, the weight of the competent, most probative evidence does not support a finding that there exists a medical nexus between any such disability and his military service. 

As noted above, November 1961service treatment records document notations as to  foreign body in the Veteran's right eye with diagnoses of a tiny defect and possible abrasion in the right eye.  However, no chronic eye disability was shown in service or for many years thereafter.  Although the Veteran indicates he has experienced eye symptoms since service, no such symptoms were complained of, or noted, at the time of the Veteran's July 1961, March 1962, April 1963, and April 1964 annual examinations, as well as the August 1965 separation examination, as clinical evaluation of the eyes were normal on  each examination.  Furthermore, the first documented post-service evidence of eye symptoms was not until 1999, when the Veteran sought treatment-34 years after leaving service.  In any event , as none of the Veteran's diagnosed eye disorders is a listed chronic disease under section 3.309(a), the provisions of 38 C.F.R. §§ 3.303(b), as well as 3.307 and 3.309, are not for application.  and  establishing  a nexus to service based on continuity of symptoms (in lieu of a medical opinion) is not available to the Veteran.  The Board also points out that the passage of many years between discharge from active service and medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

The Board further notes that the record contains conflicting medical opinions on the question of whether any current bilateral eye disability is related to the Veteran's  service.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71   (1993). 

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  See also Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Here, with regard to the positive opinion, although the private physician opined that the Veteran's corneal scars is related to the metal fragment in his right eye during service and that dystrophy is related to his service, the physician did not provide a rationale and also did not address the question of how a foreign body in the right eye, as noted in service, would cause corneal scarring and dystrophy in both eyes.  

By contrast, the examiner who examined the Veteran and provided the September 2015 and June 2017 opinions, explicitly rendered conclusions that weigh against a finding of service connection for the claimed bilateral eye disability.  Such opinions clearly were based on examination of the Veteran, full consideration of the Veteran's documented medical history and assertions.  The examiner also specifically addressed each eye diagnosis of record, as requested by the Board, and explained that a small foreign body that was difficult to see, as noted in service, would not cause corneal scarring or dystrophy in both eyes.  The VA examiner also explained that macular generation and cataracts are caused by the aging process and that dry eyes is caused by poor tear production or quality, but not by corneal scarring or light reflections.  He further indicated that vision loss and blurriness is most likely caused by progression of corneal dystrophy and scarring.  Unlike the opinions provided by Dr. L.H., the September 2015 and June 2017 opinions, collectively, are supported by full, clearly-stated rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  Accordingly, the Board accords these opinions full probative weight on the medical nexus question.

Furthermore, as for any direct assertions by the Veteran and/or his representative that there exists a medical relationship between any eye disorder diagnosed post service and service, the Board finds that no such assertions provide persuasive evidence in support of the claim.  The matters of the medical etiology of the disabilities here at issue are within the province of trained medical professionals. See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the etiology of the bilateral eye disability at issue is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate training and expertise, none is competent to render a probative (i.e., persuasive) opinion the medical matters upon which this claim turns.  Id.  As such, in connection with this claim, lay assertions as to the etiology of the claimed disability have no probative value. 

For all the foregoing reasons, the Board finds that the claim for service connection for bilateral eye disability must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral eye disability (claimed as bilateral eye damage), to include corneal dystrophy, macular degeneration, cataracts/pseudophakia, and dry eyes, is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


